113 Cal.App.3d 310 (1980)
169 Cal. Rptr. 927
In re BERNARD C. LUMBERT on Habeas Corpus.
Docket No. 39093.
Court of Appeals of California, Second District, Division Two.
December 15, 1980.
COUNSEL
Bernard C. Lumbert, in pro. per., for Petitioner.
No appearance for Respondent.
*311 OPINION
THE COURT.
Petitioner was convicted in Orange County, part of the Fourth Appellate District; he is incarcerated in Tehachepi, California, part of the Fifth Appellate District. He took an appeal in the Fourth Appellate District and the petition recites that he petitioned for hearing in the California Supreme Court.
In paragraphs 12 and 13 of his petition he alleges that he has filed 136 petitions and motions, and that this application for habeas corpus has been denied in 50 of the 58 counties of the State of California. This is the unfortunate result of the ruling in Griggs v. Superior Court (1976) 16 Cal.3d 341, 346-347 [128 Cal. Rptr. 223, 546 P.2d 727], which apparently permits a petitioner to file in any county which he pleases, or in each, every and all of them, as this petitioner has conclusively proven. Such flagrant abuse of the judicial process should not be condoned under any circumstances.
Petitions which attack a judgment should, of course, only be permitted in the superior court where judgment was rendered or in the appellate district which includes that particular superior court. Petitions which attack the incarceration or conditions of incarceration should be permitted only in the superior court of the county of incarceration or in the appellate district which includes that particular superior court.
(1) Petitioner alleges that he is not guilty. That issue has been resolved against him, and the judgment is final. There are no new facts which justify further review of the case.
The petition for writ of habeas corpus filed November 26, 1980, is denied as failing to state facts sufficient to justify the relief sought.
A petition for a rehearing was denied January 14, 1981.